Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 2/12/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-20 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “a bearing arrangement configured to support the external outer rotor, in a rotatable manner about a center axis of the external outer rotor, with respect to the drive housing, wherein the bearing arrangement includes at least one bearing, and wherein the bearing arrangement supports the external outer rotor with respect to the drive housing on an outer circumference of the external outer rotor” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-20 are also allowable for depending on claim 1. 

The instant application is slight modification from US 20160001624 A1 owned by the applicant.  The difference is the bearing arrangement supports the external outer rotor with respect to the drive housing on an outer circumference of the external outer rotor.  


Bearing between housing and an outer circumference of external outer rotor is not new.  See an example, JP 3-78163 (IDS).  Hence, the patentability is not merely the bearing arrangement but in the combination as claimed structure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K. KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834